Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there are very blurred (e.g. figures 7-9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
The claim(s) recites a method (process)/device (machine).
Step 2A,Prong One
Regarding claims 1,12 and 23, the limitation of “determining an R wave of the cardiac signal” and “determine whether the R wave is noisy” are process as drafted covers performance of the limitations that can be performed by a human using a pen and paper mathematically under the broadest reasonable interpretation standard. For example, determining an R wave of the cardiac signal” and “determine whether the R wave is noisy”
Encompass nothing more than a user printing out an ECG signal on a piece of paper and measuring all the wave features. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, claims 1, 12 and 23 recites no additional elements that integrate the judicial exception into a practical application. Thus, the claims are directed to an abstract idea.

Step 2B
Claims 1,12 and 23 does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed
above with respect to integration of the abstract idea into a practical
application, no additional element. Therefore, the claims are not patent eligible. The electrodes, sensing circuitry, processing circuitry and a non-transitory computer readable storage medium  of claims 1,12 and 23 are  data gathering or pre-solution activity that is routine and
conventional as shown in Zhou et al US2009/0192398 and Hemming et al US2019/0110707.

Regarding claims 2-11,13-22, the limitations in these claims further limit how R-wave, T-wave and QT interval are measured and used. As such, the claims are not patent eligible for the reason provided above in claims 1 and 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,6,9-10,12-13,17,20-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakravarthy et al US2016/0135708.

Regarding claims 1,12 and 23, Chakravarty discloses a device(and associated computer-readable storage medium; 100 in fig.10A) comprising: one or more electrodes (112A in  fig.10A;[0075]); sensing circuitry configured to sense a cardiac signal via the one or more electrodes (fig.1;[0019-0024] and claim 1); and processing circuitry (fig.1;[0026]) configured to: determine an R-wave of the cardiac signal (fig.3,(44);[0027]); determine whether the R-wave is noisy(fig.3,[0027];[0029]);  based on the R-wave not being noisy, determine whether the cardiac signal around a determined T-wave is noisy ([0029]); and based on the cardiac signal around the determined T-wave not being noisy, determine a QT interval or a corrected QT interval based on the determined T-wave and the determined R-wave (fig.3,(50,52,54);[0029]-[0034]).
Regarding claims 2 and 13, Chakravarty discloses wherein as part of determining whether the R-wave is noisy, the processing circuitry is configured to: determine whether a rate of change of amplitude of a plurality of samples of the cardiac signal around an R-wave peak is indicative of the R-wave being noisy([0027]).
Regarding claims 6 and 17, Chakravarty discloses determine whether at least one feature of the determined T-wave is more than a predetermined difference threshold different than a mean, median, or mode of the at least one feature of a plurality of other T-waves, wherein the determination of the QT interval is further based on the determined T-wave not being more than the predetermined difference threshold different than the mean, median, or mode of the at least one feature of the plurality of other T-waves ([0035,0042,0053]).
Regarding claims 9 and 20, wherein the processing circuitry is further configured to: determine a confidence level of the determined T-wave ([0028],[0040-0041]).
Regarding claims 10 and 21, wherein the confidence level is based on a degree of flatness of the cardiac signal around the determined T-wave ([0028],[0040-0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaiami et al US2016/0342827 discloses a calculator 130 may calculate the PQ
interval, QRS width, QT interval, QTc interval P wave width, T wave width, and U wave
width which are indexes related to the time of an electrocardiogram waveform. The QTc
interval is a QT interval which has undergone correction for eliminating an influence
caused by the RR interval. The correction is performed in consideration that also the QT
interval is increased by an increase of the RR interval ([0033]).
	Brockway et al US8,433,395 discloses extraction of cardiac signal data (Title)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792